This application by a former attorney for reinstatement as an attorney and counselor at law (he was disbarred by order of this court dated June 19, 1961) was on May 13, 1968 referred to the Committee on Character and Fitness for the Second Judicial District for investigation, hearing, report and recommendations. The committee’s report has been received by the court. Application granted; petitioner’s name directed to be restored to the roll of attorneys and counselors at law, effective forthwith. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.